


110 HR 5169 IH: Grow American Investment Now Jobs Act

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5169
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Cantor introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce
		  marginal income tax rates on corporations.
	
	
		1.Short titleThis Act may be cited as the
			 Grow American Investment Now Jobs Act
			 of 2008.
		2.Reduction in corporate
			 marginal income tax rates
			(a)General
			 ruleParagraph (1) of section
			 11(b) of the Internal Revenue Code of 1986 is amended—
				(1)by inserting
			 and at the end of subparagraph (A),
				(2)by striking
			 but does not exceed $75,000, in subparagraph (B) and inserting a
			 period,
				(3)by striking
			 subparagraphs (C) and (D), and
				(4)by striking the
			 last 2 sentences.
				(b)Personal service
			 corporationsParagraph (2) of section 11(b) of such Code is
			 amended by striking 35 percent and inserting 25
			 percent.
			(c)Conforming
			 amendmentsParagraphs (1) and
			 (2) of section 1445(e) of such Code are each amended by striking 35
			 percent and inserting 25 percent.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act, except that the
			 amendments made by subsection (c) shall take effect on such date.
			
